
	
		I
		111th CONGRESS
		1st Session
		H. R. 1407
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mr. Doggett (for
			 himself, Mr. Lincoln Diaz-Balart of
			 Florida, Mr. Arcuri,
			 Mr. Boswell,
			 Mr. Kennedy,
			 Mr. Langevin,
			 Ms. McCollum,
			 Mr. Snyder, and
			 Mr. Souder) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to reduce
		  cost-sharing under part D of such title for certain non-institutionalized
		  full-benefit dual eligible individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Part D Home and Community
			 Services Copayment Equity Act of 2009.
		2.Elimination of part D
			 cost-sharing for certain non-institutionalized full-benefit dual eligible
			 individuals
			(a)In
			 generalSection 1860D–14(a)(1)(D)(i) of the Social Security Act
			 (42 U.S.C. 1395w–114(a)(1)(D)(i)) is amended—
				(1)in the heading, by
			 striking Institutionalized
			 individuals.—In and
			 inserting
					
						Elimination of cost-sharing for certain full-benefit dual eligible
			 individuals.—(I)Institutionalized
				individualsIn
						;
				and
				(2)by adding at the
			 end the following new subclauses:
					
						(II)Certain other
				individualsIn the case of an individual who is a full-benefit
				dual eligible individual and who is a resident of a facility described in
				subclause (III) or who is receiving home and community-based services in a home
				setting provided under a home and community-based waiver approved for the State
				under section 1915 or 1115, the elimination of any beneficiary coinsurance
				described in section 1860D–2(b)(2) (for all amounts through the total amount of
				expenditures at which benefits are available under section
				1860D–2(b)(4)).
						(III)Facility
				describedFor purposes of subclause (II), a facility described in
				this subclause is an assisted living facility or a resident care program
				facility (as such terms are defined by the Secretary), a board and care
				facility (as defined in section 1903(q)(4)(B)), or any other facility that is
				licensed or certified by the State involved and is determined appropriate by
				the Secretary, such as a community mental health center that meets the
				requirements of section 1913(c) of the Public Health Service Act, a psychiatric
				health facility, a mental health rehabilitation center, and a mental
				retardation developmental disability
				facility.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to drugs
			 dispensed on or after the date of the enactment of this Act.
			
